EX-99.1 For Additional Information, please contact CD 2017-CD3 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-CD3 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer Park Bridge Lender Services LLC Citigroup Commercial Mortgage Securities Inc. Midland Loan Services, a Division of PNC Midland Loan Services, a Division of 600 Third Avenue 390 Greenwich Street, 7th Floor Bank, National Association PNC Bank, National Association 40th Floor 10851 Mastin Street New York, NY 10016 New York, NY 10013 10851 Mastin Street Building 82, Suite 300 Overland Park, KS 66210 Building 82, Suite 300 Overland Park, KS 66210 Contact: Contact: David Rodgers Contact: Richard Simpson Heather Wagner Contact: Heather Wagner Phone Number: (212) 230-9025 Phone Number: (212) 816-5343 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Pass-Through Class CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 12515GAA5 1.965000% 29,155,000.00 26,847,151.32 358,205.56 43,962.21 0.00 0.00 402,167.77 26,488,945.76 30.06% A-2 12515GAB3 3.153000% 38,347,000.00 38,347,000.00 0.00 100,756.74 0.00 0.00 100,756.74 38,347,000.00 30.06% A-3 12515GAC1 3.356000% 200,000,000.00 200,000,000.00 0.00 559,333.33 0.00 0.00 559,333.33 200,000,000.00 30.06% A-4 12515GAD9 3.631000% 589,293,000.00 589,293,000.00 0.00 1,783,102.40 0.00 0.00 1,783,102.40 589,293,000.00 30.06% A-AB 12515GAE7 3.453000% 54,788,000.00 54,788,000.00 0.00 157,652.47 0.00 0.00 157,652.47 54,788,000.00 30.06% A-S 12515GAF4 3.833000% 78,136,000.00 78,136,000.00 0.00 249,579.41 0.00 0.00 249,579.41 78,136,000.00 24.05% B 12515GAG2 3.984000% 61,857,000.00 61,857,000.00 0.00 205,365.24 0.00 0.00 205,365.24 61,857,000.00 19.29% C 12515GAH0 4.714975% 63,485,000.00 63,485,000.00 0.00 249,441.83 0.00 0.00 249,441.83 63,485,000.00 14.40% D 12515GAM9 3.250000% 76,508,000.00 76,508,000.00 0.00 207,209.17 0.00 0.00 207,209.17 76,508,000.00 8.52% E 12515GAQ0 4.714975% 35,812,000.00 35,812,000.00 0.00 140,710.58 0.00 0.00 140,710.58 35,812,000.00 5.76% F 12515GAS6 4.714975% 14,651,000.00 14,651,000.00 0.00 57,565.92 0.00 0.00 57,565.92 14,651,000.00 4.63% G 12515GAU1 4.714975% 60,229,959.00 60,229,959.00 0.00 236,652.30 0.00 0.00 236,652.30 60,229,959.00 0.00% S 12515GBL0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12515GBM8 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% VRR Interest N/A 4.714975% 25,222,199.00 25,177,500.60 6,937.72 98,926.07 0.00 0.00 105,863.79 25,170,562.88 0.00% Totals 1,327,484,158.02 1,325,131,610.92 365,143.28 4,090,257.67 0.00 0.00 4,455,400.95 1,324,766,467.64 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12515GAJ6 1.197429% 989,719,000.00 987,411,151.31 985,295.97 0.00 985,295.97 987,052,945.76 X-B 12515GAK3 0.730975% 61,857,000.00 61,857,000.00 37,679.94 0.00 37,679.94 61,857,000.00 X-D 12515GAV9 1.464975% 76,508,000.00 76,508,000.00 93,401.93 0.00 93,401.93 76,508,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) Class VRR Interest represents the "Regular Interest" of this class. For details on how the balances and payments of these "Regular Interests" are split between to their respective certificates and the Exchangeable Classes V-A, V-B, V-C, V-D, V-E and V2, please refer to page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 12515GAA5 920.84209638 12.28624798 1.50787892 0.00000000 0.00000000 908.55584840 A-2 12515GAB3 1,000.00000000 0.00000000 2.62749993 0.00000000 0.00000000 1,000.00000000 A-3 12515GAC1 1,000.00000000 0.00000000 2.79666665 0.00000000 0.00000000 1,000.00000000 A-4 12515GAD9 1,000.00000000 0.00000000 3.02583333 0.00000000 0.00000000 1,000.00000000 A-AB 12515GAE7 1,000.00000000 0.00000000 2.87750000 0.00000000 0.00000000 1,000.00000000 A-S 12515GAF4 1,000.00000000 0.00000000 3.19416671 0.00000000 0.00000000 1,000.00000000 B 12515GAG2 1,000.00000000 0.00000000 3.32000000 0.00000000 0.00000000 1,000.00000000 C 12515GAH0 1,000.00000000 0.00000000 3.92914594 0.00000000 0.00000000 1,000.00000000 D 12515GAM9 1,000.00000000 0.00000000 2.70833338 0.00000000 0.00000000 1,000.00000000 E 12515GAQ0 1,000.00000000 0.00000000 3.92914610 0.00000000 0.00000000 1,000.00000000 F 12515GAS6 1,000.00000000 0.00000000 3.92914613 0.00000000 0.00000000 1,000.00000000 G 12515GAU1 1,000.00000000 0.00000000 3.92914596 0.00000000 0.00000000 1,000.00000000 S 12515GBL0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12515GBM8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 VRR Interest N/A 998.22781511 0.27506404 3.92218260 0.00000000 0.00000000 997.95275107 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 12515GAJ6 997.66817785 0.99553102 0.00000000 997.30625133 X-B 12515GAK3 1,000.00000000 0.60914593 0.00000000 1,000.00000000 X-D 12515GAV9 1,000.00000000 1.22081259 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses VRR Interest V-A (Cert) 12515GAY3 4.714975% 9,057,988.00 9,036,866.39 3,278.33 35,507.17 0.00 0.00 38,785.50 9,033,588.06 V-A (EC) N/A 4.714975% 10,110,881.00 10,087,304.23 3,659.40 39,634.49 0.00 0.00 43,293.89 10,083,644.83 V-B (Cert) 12515GBA4 4.714975% 566,121.00 566,121.00 0.00 2,224.37 0.00 0.00 2,224.37 566,121.00 V-B (EC) N/A 4.714975% 631,925.00 631,925.00 0.00 2,482.93 0.00 0.00 2,482.93 631,925.00 V-C (Cert) 12515GBC0 4.714975% 581,020.00 581,020.00 0.00 2,282.91 0.00 0.00 2,282.91 581,020.00 V-C (EC) N/A 4.714975% 648,557.00 648,557.00 0.00 2,548.28 0.00 0.00 2,548.28 648,557.00 V-D (Cert) 12515GBE6 4.714975% 700,208.00 700,208.00 0.00 2,751.22 0.00 0.00 2,751.22 700,208.00 V-D (EC) N/A 4.714975% 781,598.00 781,598.00 0.00 3,071.01 0.00 0.00 3,071.01 781,598.00 V-E (Cert) 12515GBG1 4.714975% 1,013,072.00 1,013,072.00 0.00 3,980.51 0.00 0.00 3,980.51 1,013,072.00 V-E (EC) N/A 4.714975% 1,130,829.00 1,130,829.00 0.00 4,443.19 0.00 0.00 4,443.19 1,130,829.00 Totals 25,222,199.00 25,177,500.62 6,937.73 98,926.08 0.00 0.00 105,863.81 25,170,562.89 Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses V-A 12515GAY3 4.714975% 9,057,988.00 9,036,866.39 3,278.33 35,507.17 0.00 0.00 38,785.50 9,033,588.06 V-B 12515GBA4 4.714975% 566,121.00 566,121.00 0.00 2,224.37 0.00 0.00 2,224.37 566,121.00 V-C 12515GBC0 4.714975% 581,020.00 581,020.00 0.00 2,282.91 0.00 0.00 2,282.91 581,020.00 V-D 12515GBE6 4.714975% 700,208.00 700,208.00 0.00 2,751.22 0.00 0.00 2,751.22 700,208.00 V-E 12515GBG1 4.714975% 1,013,072.00 1,013,072.00 0.00 3,980.51 0.00 0.00 3,980.51 1,013,072.00 V-2 12515GBH9 4.714975% 13,303,790.00 13,280,213.23 3,659.40 52,179.90 0.00 0.00 55,839.30 13,276,553.83 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,325,131,611.24 1,325,180,396.49 365,143.28 0.00 0.00 0.00 1,324,766,467.96 1,324,766,467.96 365,143.28 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 43,962.21 0.00 43,962.21 0.00 0.00 0.00 43,962.21 0.00 A-2 08/01/2017 - 08/30/2017 30 100,756.74 0.00 100,756.74 0.00 0.00 0.00 100,756.74 0.00 A-3 08/01/2017 - 08/30/2017 30 559,333.33 0.00 559,333.33 0.00 0.00 0.00 559,333.33 0.00 A-4 08/01/2017 - 08/30/2017 30 1,783,102.40 0.00 1,783,102.40 0.00 0.00 0.00 1,783,102.40 0.00 A-AB 08/01/2017 - 08/30/2017 30 157,652.47 0.00 157,652.47 0.00 0.00 0.00 157,652.47 0.00 X-A 08/01/2017 - 08/30/2017 30 985,295.97 0.00 985,295.97 0.00 0.00 0.00 985,295.97 0.00 X-B 08/01/2017 - 08/30/2017 30 37,679.94 0.00 37,679.94 0.00 0.00 0.00 37,679.94 0.00 X-D 08/01/2017 - 08/30/2017 30 93,401.93 0.00 93,401.93 0.00 0.00 0.00 93,401.93 0.00 A-S 08/01/2017 - 08/30/2017 30 249,579.41 0.00 249,579.41 0.00 0.00 0.00 249,579.41 0.00 B 08/01/2017 - 08/30/2017 30 205,365.24 0.00 205,365.24 0.00 0.00 0.00 205,365.24 0.00 C 08/01/2017 - 08/30/2017 30 249,441.83 0.00 249,441.83 0.00 0.00 0.00 249,441.83 0.00 D 08/01/2017 - 08/30/2017 30 207,209.17 0.00 207,209.17 0.00 0.00 0.00 207,209.17 0.00 E 08/01/2017 - 08/30/2017 30 140,710.58 0.00 140,710.58 0.00 0.00 0.00 140,710.58 0.00 F 08/01/2017 - 08/30/2017 30 57,565.92 0.00 57,565.92 0.00 0.00 0.00 57,565.92 0.00 G 08/01/2017 - 08/30/2017 30 236,652.30 0.00 236,652.30 0.00 0.00 0.00 236,652.30 0.00 S N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 VRR Interest 08/01/2017 - 08/30/2017 30 98,926.07 0.00 98,926.07 0.00 0.00 0.00 98,926.07 0.00 Totals 5,206,635.51 0.00 5,206,635.51 0.00 0.00 0.00 5,206,635.51 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 5,571,778.79 Appraisal Reduction Amount Retained Certificate Funds 540,792.59 Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER App.Reduction Amount Amount Date Controlling Class Information None Controlling Class: G Effective as of: 2/14/2017 Controlling Class Representative: KKR Real Estate Credit Opportunity Partners Aggregator I L.P. Effective as of: 2/14/2017 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 5,222,912.08 Master Servicing Fee - Midland Loan Services 7,677.43 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 5,591.32 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 570.54 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 2,437.28 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Park Bridge Lender 0.00 Services LLC Net Prepayment Interest Excess 0.00 Total Fees 16,276.58 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 Total Interest Collected 5,222,912.08 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 365,143.28 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 365,143.28 Payments to Certificateholders & Others: Other: Interest Distribution 5,206,635.51 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 365,143.28 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 5,571,778.79 Total Funds Collected 5,588,055.36 Total Funds Distributed 5,588,055.37 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (1) % of % of WAM Scheduled # of Scheduled WAC Weighted State # of Scheduled WAM Weighted Agg. Agg. WAC Balance Loans Balance (2) Avg DSCR (3) Props Balance (2) Avg DSCR (3) Bal. Bal. 4,999,999 or less 7 28,559,261.46 2.16 111 4.9168 1.726951 Alabama 1 12,750,000.00 0.96 112 4.6800 2.370000 5,000,000 to 9,999,999 15 109,759,707.91 8.29 107 4.9389 1.802432 Arizona 1 7,190,334.38 0.54 111 4.9100 2.310000 10,000,000 to 19,999,999 9 116,673,909.81 8.81 95 4.6806 1.975465 California 11 259,917,041.08 19.62 112 4.4255 2.048147 20,000,000 to 29,999,999 12 312,048,951.42 23.56 111 4.5137 1.652136 Colorado 4 51,648,115.42 3.90 112 5.0027 1.359154 30,000,000 to 39,999,999 8 264,279,188.03 19.95 107 4.6671 1.665995 Delaware 1 26,018,287.81 1.96 112 5.2800 1.430000 40,000,000 to 49,999,999 6 240,445,449.33 18.15 111 4.4455 1.910945 Florida 4 28,564,963.36 2.16 97 5.1833 2.066432 50,000,000 to 59,999,999 2 105,000,000.00 7.93 112 4.2498 2.548571 Georgia 2 31,025,431.12 2.34 111 4.7082 1.920000 60,000,000 or greater 2 148,000,000.00 11.17 111 4.5803 2.807568 Hawaii 1 60,000,000.00 4.53 110 4.1995 4.960000 Illinois 3 74,450,000.00 5.62 96 4.6273 1.399886 Totals 61 1,324,766,467.96 100.00 109 4.5771 1.944549 Indiana 3 32,072,671.36 2.42 111 5.1600 1.760000 Kansas 1 55,000,000.00 4.15 113 4.6400 2.420000 Kentucky 1 15,000,000.00 1.13 49 5.2100 1.810000 Massachusetts 2 7,401,220.87 0.56 111 4.9686 1.437200 Nevada 1 40,000,000.00 3.02 111 4.9200 1.550000 New Jersey 2 9,300,000.00 0.70 111 5.0351 1.831290 New Mexico 1 4,500,000.00 0.34 110 4.3890 1.870000 New York 12 415,000,000.00 31.33 111 4.3145 1.652843 North Carolina 1 21,000,000.00 1.59 112 5.0200 1.320000 Pennsylvania 2 26,561,853.13 2.01 73 4.1291 2.962717 South Carolina 3 18,024,121.88 1.36 110 4.9438 1.764787 Tennessee 2 20,927,741.33 1.58 110 4.4300 2.160000 Texas 4 32,269,686.22 2.44 112 5.2948 1.454075 Virginia 1 29,670,000.00 2.24 112 5.0000 1.500000 Washington 2 6,475,000.00 0.49 111 4.7400 2.210000 Wisconsin 1 40,000,000.00 3.02 111 4.8900 1.980000 Totals 67 1,324,766,467.96 100.00 109 4.5771 1.944549 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Property Type (1) % of % of Debt Service # of Scheduled Agg. WAM WAC Weighted Property # of Scheduled WAM WAC Weighted Agg. Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Type Props Balance Bal. (2) Avg DSCR (3) 1.35 or less 11 256,584,465.47 19.37 111 4.5696 1.252291 Industrial 3 39,045,000.00 2.95 111 4.7944 2.097212 1.36 to 1.50 11 268,451,047.18 20.26 108 4.8049 1.409524 1.51 to 1.65 5 167,000,000.00 12.61 111 4.6291 1.595868 Lodging 14 207,411,134.77 15.66 110 4.5706 2.925515 1.66 to 1.80 7 97,490,382.29 7.36 111 4.7055 1.742884 Mixed Use 5 137,385,666.64 10.37 111 4.0183 2.235888 1.81 to 2.00 11 127,430,253.32 9.62 104 4.9007 1.907272 Multi-Family 3 30,451,000.00 2.30 67 5.3265 1.973639 2.01 to 3.00 14 331,560,319.70 25.03 110 4.3115 2.553036 Office 20 614,902,090.77 46.42 110 4.6852 1.725286 3.01 or greater 2 76,250,000.00 5.76 97 4.1357 4.595574 Other 1 5,300,000.00 0.40 111 4.8200 1.870000 Retail 18 267,694,139.59 20.21 107 4.4530 1.555991 Totals 61 1,324,766,467.96 100.00 109 4.5771 1.944549 Self Storage 3 22,577,436.19 1.70 112 5.1192 1.452870 Totals 67 1,324,766,467.96 100.00 109 4.5771 1.944549 Note Rate Seasoning % of % of Note # of Scheduled WAM Weighted Seasoning # of Scheduled WAM WAC Weighted Agg. WAC Agg. Rate Loans Balance (2) Avg DSCR (3) Loans Balance (2) Avg DSCR (3) Bal. Bal. 4.00% or less 3 91,250,000.00 6.89 100 3.8347 2.789726 12 months or less 59 1,254,766,467.96 94.72 109 4.5752 1.976602 4.001% to 4.5% 17 429,547,552.75 32.42 111 4.1789 2.355182 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.501% to 5.000% 25 599,990,864.93 45.29 110 4.7616 1.651868 25 months to 36 months 2 70,000,000.00 5.28 95 4.6100 1.370000 5.001% or greater 16 203,978,050.28 15.40 105 5.2048 1.562630 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 61 1,324,766,467.96 100.00 109 4.5771 1.944549 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 61 1,324,766,467.96 100.00 109 4.5771 1.944549 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Age of Most Recent NOI % of % of Agg. Anticipated Remaining # of Scheduled WAM WAC Weighted Age of Most # of Scheduled Agg. WAM WAC Weighted Term (2) Loans Balance (2) Avg DSCR (3) Recent NOI Loans Balance (2) Avg DSCR (3) Bal. Bal. 60 months or less 3 38,076,000.00 2.87 50 4.6671 2.555430 Underwriter's Information 14 333,466,072.51 25.17 112 4.6959 1.738613 61 months to 102 months 2 70,000,000.00 5.28 95 4.6100 1.370000 12 months or less 32 620,048,971.11 46.80 106 4.7790 1.948148 103 months or greater 56 1,216,690,467.96 91.84 111 4.5724 1.958487 12 months to 24 months 15 371,251,424.34 28.02 111 4.1331 2.123513 Totals 61 1,324,766,467.96 100.00 109 4.5771 1.944549 24 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 61 1,324,766,467.96 100.00 109 4.5771 1.944549 Remaining Amortization Term (ARD and Balloon Loans) % of Remaining Amortization # of Scheduled WAM Weighted Agg. WAC Term Loans Balance (2) Avg DSCR (3) Bal. Interest Only 22 678,025,000.00 51.18 110 4.3267 2.184939 238 months or less 1 6,344,155.56 0.48 111 4.1600 1.850000 239 months to 299 months 6 51,482,995.28 3.89 111 4.9982 2.053271 300 months or greater 32 588,914,317.12 44.45 107 4.8330 1.659299 Totals 61 1,324,766,467.96 100.00 109 4.5771 1.944549 See footnotes on last page of this section. (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312100 1A4B RT New York NY 34,491.81 0.00 4.005% N/A 11/6/26 N 10,000,000.00 10,000,000.00 9/6/17 30312101 1A5 RT New York NY 137,967.22 0.00 4.005% N/A 11/6/26 N 40,000,000.00 40,000,000.00 9/6/17 30312102 1A7 RT New York NY 86,229.51 0.00 4.005% N/A 11/6/26 N 25,000,000.00 25,000,000.00 9/6/17 30312103 1A8 RT New York NY 86,229.51 0.00 4.005% N/A 11/6/26 N 25,000,000.00 25,000,000.00 9/6/17 30312122 2 OF New York NY 366,764.44 0.00 4.840% N/A 1/6/27 N 88,000,000.00 88,000,000.00 9/6/17 30312105 3A1C1 MU New York NY 164,498.06 0.00 3.821% N/A 12/6/26 N 50,000,000.00 50,000,000.00 9/6/17 30312106 3A1C2 MU New York NY 82,249.03 0.00 3.821% N/A 12/6/26 N 25,000,000.00 25,000,000.00 9/6/17 30312139 4A1 OF Santa Monica CA 139,844.44 0.00 4.060% N/A 1/1/27 N 40,000,000.00 40,000,000.00 9/1/17 30312160 4A2 OF Santa Monica CA 108,379.44 0.00 4.060% N/A 1/1/27 N 31,000,000.00 31,000,000.00 9/1/17 30312110 5A32 OF Chicago IL 138,940.28 0.00 4.610% N/A 8/6/25 N 35,000,000.00 35,000,000.00 9/6/17 30312111 5A41 OF Chicago IL 138,940.28 0.00 4.610% N/A 8/6/25 N 35,000,000.00 35,000,000.00 9/6/17 30312143 6A1 OF Sunnyvale CA 156,715.23 0.00 4.550% N/A 1/6/27 N 40,000,000.00 40,000,000.00 9/6/17 30312145 6A3 OF Sunnyvale CA 117,536.42 0.00 4.550% N/A 1/6/27 N 30,000,000.00 30,000,000.00 9/6/17 30312118 7A1 OF Brooklyn NY 154,776.11 0.00 4.730% N/A 1/6/27 N 38,000,000.00 38,000,000.00 9/6/17 30312120 7A3 OF Brooklyn NY 118,118.61 0.00 4.730% N/A 1/6/27 N 29,000,000.00 29,000,000.00 9/6/17 30312107 8 LO Honolulu HI 216,974.17 0.00 4.199% N/A 11/1/26 N 60,000,000.00 60,000,000.00 9/1/17 30298161 9 OF Olathe KS 219,755.56 0.00 4.640% 2/6/27 11/6/31 N 55,000,000.00 55,000,000.00 9/6/17 30312113 10 LO Los Angeles CA 148,214.83 53,480.53 4.250% N/A 11/6/26 N 40,498,929.86 40,445,449.33 9/6/17 30312154 11 RT Las Vegas NV 169,466.67 0.00 4.920% N/A 12/6/26 N 40,000,000.00 40,000,000.00 9/6/17 30312116 12 OF West Allis WI 168,433.33 0.00 4.890% N/A 12/6/26 N 40,000,000.00 40,000,000.00 9/6/17 30312134 13 LO Various IN 142,662.64 34,449.53 5.160% N/A 12/6/26 N 32,107,120.89 32,072,671.36 9/6/17 30312129 14 OF Aurora CO 139,122.31 34,425.04 5.090% N/A 1/6/27 N 31,740,941.71 31,706,516.67 9/6/17 30298032 15 OF New York NY 122,062.50 0.00 4.500% N/A 1/6/27 N 31,500,000.00 31,500,000.00 9/6/17 30312138 16 OF Leesburg VA 127,745.83 0.00 5.000% N/A 1/6/27 N 29,670,000.00 29,670,000.00 9/6/17 30297940 17 MU New York NY 101,271.19 0.00 4.127% N/A 11/6/26 N 28,500,000.00 28,500,000.00 9/6/17 30312123 18 RT San Francisco CA 118,045.42 0.00 4.810% N/A 1/1/27 N 28,500,000.00 28,500,000.00 9/1/17 30312112 19 LO Various Various 103,665.82 34,531.19 4.430% N/A 11/6/26 N 27,175,194.80 27,140,663.61 9/6/17 30312130 20 OF Newark DE 118,419.34 27,022.28 5.280% N/A 1/6/27 N 26,045,310.09 26,018,287.81 9/6/17 30312104 21 MU New York NY 87,187.50 0.00 4.050% N/A 11/6/26 N 25,000,000.00 25,000,000.00 9/6/17 30312127 22 IN Atlanta GA 93,182.04 0.00 4.870% N/A 12/6/26 N 22,220,000.00 22,220,000.00 9/6/17 30312142 23 RT Charlotte NC 90,778.33 0.00 5.020% N/A 1/6/27 N 21,000,000.00 21,000,000.00 9/6/17 30312153 24 RT North Fayette PA 54,572.92 0.00 3.900% N/A 11/6/21 N 16,250,000.00 16,250,000.00 9/6/17 30312140 25 RT Los Angeles CA 61,338.67 0.00 4.452% N/A 12/6/26 N 16,000,000.00 16,000,000.00 9/6/17 30312115 26 MF Louisville KY 67,295.83 0.00 5.210% N/A 10/6/21 N 15,000,000.00 15,000,000.00 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312108 27A2A LO Hilton Head Island SC 20,828.34 8,168.59 4.920% N/A 10/6/26 N 4,916,209.18 4,908,040.59 9/6/17 30312109 27A3B LO Hilton Head Island SC 41,656.68 16,337.17 4.920% N/A 10/6/26 N 9,832,418.46 9,816,081.29 9/6/17 30312159 28 OF Lakewood CO 54,690.99 15,147.89 4.840% N/A 12/6/26 N 13,122,338.18 13,107,190.29 9/6/17 30312099 29 SS Oakland CA 57,973.90 13,571.21 5.220% N/A 1/6/27 N 12,897,418.35 12,883,847.14 9/6/17 30312151 30 IN Vance AL 51,382.50 0.00 4.680% N/A 1/6/27 N 12,750,000.00 12,750,000.00 9/6/17 30312135 31 LO Delray Beach FL 48,833.46 15,395.15 5.460% N/A 1/6/27 N 10,386,414.40 10,371,019.25 9/6/17 30312131 32 LO Pittsburgh PA 39,940.63 18,362.20 4.490% N/A 11/6/26 N 10,330,215.33 10,311,853.13 9/6/17 30312149 33 RT Lindsay CA 36,705.29 0.00 4.710% N/A 12/6/26 N 9,050,000.00 9,050,000.00 9/6/17 30312128 34 MU Houston TX 40,232.55 13,699.74 5.250% N/A 1/6/27 N 8,899,366.38 8,885,666.64 9/6/17 30297853 35 RT Suwanee GA 32,647.21 11,520.07 4.300% N/A 11/6/26 N 8,816,951.19 8,805,431.12 9/6/17 30312136 36 OF Irving TX 39,319.67 9,165.30 5.230% N/A 1/6/27 N 8,730,697.28 8,721,531.98 9/6/17 30312098 37 MF Kingsville TX 41,220.31 0.00 5.550% N/A 1/6/27 N 8,625,000.00 8,625,000.00 8/6/17 30312097 38 LO Surprise AZ 30,451.20 11,841.96 4.910% N/A 12/6/26 N 7,202,176.34 7,190,334.38 9/6/17 30312096 39 OF Fort Collins CO 28,928.95 7,733.14 4.910% N/A 1/6/27 N 6,842,141.60 6,834,408.46 9/6/17 30312114 40 MF Tampa FL 31,153.11 0.00 5.300% N/A 12/6/21 N 6,826,000.00 6,826,000.00 9/6/17 30312125 41 Various Bellevue WA 26,428.79 0.00 4.740% N/A 12/6/26 N 6,475,000.00 6,475,000.00 9/6/17 30312132 42 OF Porterville CA 22,787.61 17,151.28 4.160% N/A 12/6/26 N 6,361,306.84 6,344,155.56 9/6/17 30312155 43 RT Spring TX 26,491.53 6,590.93 5.090% N/A 12/6/26 N 6,044,078.53 6,037,487.60 9/6/17 30312150 44 SS Riverside CA 23,315.68 6,679.04 4.750% N/A 1/6/27 N 5,700,268.09 5,693,589.05 9/6/17 30312124 45 98 Clifton NJ 21,997.94 0.00 4.820% N/A 12/1/26 N 5,300,000.00 5,300,000.00 9/1/17 30312137 46 LO Cocoa FL 23,906.29 5,228.43 5.380% N/A 1/6/27 N 5,160,250.26 5,155,021.83 9/6/17 30312156 47 RT Albuquerque NM 17,007.38 0.00 4.389% N/A 11/6/26 N 4,500,000.00 4,500,000.00 9/6/17 30312126 48 RT Chicago IL 18,776.53 0.00 4.900% N/A 12/6/26 N 4,450,000.00 4,450,000.00 9/6/17 30312133 49 RT Holbrook MA 16,834.45 4,642.61 4.850% N/A 12/6/26 N 4,030,863.48 4,026,220.87 9/6/17 30312141 50 SS Metuchen NJ 18,324.44 0.00 5.320% N/A 1/6/27 N 4,000,000.00 4,000,000.00 9/6/17 30312157 51 RT Dorchester MA 14,850.94 0.00 5.110% N/A 1/6/27 N 3,375,000.00 3,375,000.00 9/6/17 30312158 52 RT Walterboro SC 14,350.42 0.00 5.050% N/A 2/6/27 N 3,300,000.00 3,300,000.00 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 5,222,912.08 365,143.28 1,325,131,611.24 1,324,766,467.96 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30312100 1A4B Retail New York NY 10,000,000.00 16,530,841.20 0.00 30312101 1A5 Retail New York NY 40,000,000.00 16,530,841.20 0.00 30312102 1A7 Retail New York NY 25,000,000.00 16,530,841.20 0.00 30312103 1A8 Retail New York NY 25,000,000.00 16,530,841.20 0.00 30312122 2 Office New York NY 88,000,000.00 5,814,678.39 0.00 30312105 3A1C1 Mixed Use New York NY 50,000,000.00 26,588,974.00 0.00 30312106 3A1C2 Mixed Use New York NY 25,000,000.00 26,588,974.00 0.00 30312139 4A1 Office Santa Monica CA 40,000,000.00 8,597,495.08 0.00 30312160 4A2 Office Santa Monica CA 31,000,000.00 8,597,495.08 0.00 30312110 5A32 Office Chicago IL 35,000,000.00 26,562,892.32 0.00 30312111 5A41 Office Chicago IL 35,000,000.00 26,562,892.32 0.00 30312143 6A1 Office Sunnyvale CA 40,000,000.00 0.00 0.00 30312145 6A3 Office Sunnyvale CA 30,000,000.00 0.00 0.00 30312118 7A1 Office Brooklyn NY 38,000,000.00 9,295,180.00 0.00 30312120 7A3 Office Brooklyn NY 29,000,000.00 9,295,180.00 0.00 30312107 8 Lodging Honolulu HI 60,000,000.00 146,972,618.00 0.00 30298161 9 Office Olathe KS 55,000,000.00 0.00 0.00 30312113 10 Lodging Los Angeles CA 40,445,449.33 5,868,863.00 0.00 30312154 11 Retail Las Vegas NV 40,000,000.00 3,130,387.80 3,161,775.92 1/1/17 6/30/17 30312116 12 Office West Allis WI 40,000,000.00 7,284,083.76 7,776,264.40 1/1/17 6/30/17 30312134 13 Lodging Various IN 32,072,671.36 4,417,307.00 0.00 30312129 14 Office Aurora CO 31,706,516.67 2,827,503.98 0.00 30298032 15 Office New York NY 31,500,000.00 2,289,041.88 0.00 30312138 16 Office Leesburg VA 29,670,000.00 0.00 0.00 30297940 17 Mixed Use New York NY 28,500,000.00 14,449,529.00 0.00 30312123 18 Retail San Francisco CA 28,500,000.00 0.00 0.00 30312112 19 Lodging Various Various 27,140,663.61 4,129,627.00 3,827,447.56 30312130 20 Office Newark DE 26,018,287.81 2,503,445.00 0.00 30312104 21 Mixed Use New York NY 25,000,000.00 0.00 0.00 30312127 22 Industrial Atlanta GA 22,220,000.00 2,111,881.00 0.00 30312142 23 Retail Charlotte NC 21,000,000.00 0.00 1,435,212.84 1/1/17 6/30/17 30312153 24 Retail North Fayette PA 16,250,000.00 2,086,567.00 0.00 30312140 25 Retail Los Angeles CA 16,000,000.00 0.00 0.00 30312115 26 Multi-Family Louisville KY 15,000,000.00 1,437,227.32 0.00 30312108 27A2A Lodging Hilton Head Island SC 4,908,040.59 11,792,589.00 0.00 30312109 27A3B Lodging Hilton Head Island SC 9,816,081.29 11,792,589.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30312159 28 Office Lakewood CO 13,107,190.29 1,512,690.83 0.00 30312099 29 Self Storage Oakland CA 12,883,847.14 1,049,201.48 0.00 30312151 30 Industrial Vance AL 12,750,000.00 2,559,921.00 0.00 30312135 31 Lodging Delray Beach FL 10,371,019.25 1,555,183.00 0.00 30312131 32 Lodging Pittsburgh PA 10,311,853.13 1,753,693.00 0.00 30312149 33 Retail Lindsay CA 9,050,000.00 1,005,374.00 0.00 30312128 34 Mixed Use Houston TX 8,885,666.64 1,132,612.00 0.00 30297853 35 Retail Suwanee GA 8,805,431.12 703,585.00 1,028,845.94 1/1/17 6/30/17 30312136 36 Office Irving TX 8,721,531.98 478,319.00 0.00 30312098 37 Multi-Family Kingsville TX 8,625,000.00 876,140.00 0.00 30312097 38 Lodging Surprise AZ 7,190,334.38 1,172,694.00 0.00 30312096 39 Office Fort Collins CO 6,834,408.46 563,817.00 0.00 30312114 40 Multi-Family Tampa FL 6,826,000.00 931,591.15 0.00 30312125 41 Various Bellevue WA 6,475,000.00 712,598.65 0.00 30312132 42 Office Porterville CA 6,344,155.56 885,130.00 0.00 30312155 43 Retail Spring TX 6,037,487.60 484,055.00 0.00 30312150 44 Self Storage Riverside CA 5,693,589.05 628,229.00 0.00 30312124 45 Other Clifton NJ 5,300,000.00 527,721.14 0.00 30312137 46 Lodging Cocoa FL 5,155,021.83 585,382.57 0.00 30312156 47 Retail Albuquerque NM 4,500,000.00 0.00 0.00 30312126 48 Retail Chicago IL 4,450,000.00 414,303.00 0.00 30312133 49 Retail Holbrook MA 4,026,220.87 0.00 0.00 30312141 50 Self Storage Metuchen NJ 4,000,000.00 336,503.00 0.00 30312157 51 Retail Dorchester MA 3,375,000.00 0.00 0.00 30312158 52 Retail Walterboro SC 3,300,000.00 325,000.00 0.00 Total 1,324,766,467.96 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 0 0 0 0 0 0 0 4.577076% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.562813% 8/11/17 0 0 0 0 0 0 0 0 4.577143% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.562879% 7/12/17 0 0 0 0 0 0 0 0 4.577210% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.562945% 6/12/17 0 0 0 0 0 0 0 0 4.577285% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.563019% 5/12/17 0 0 0 0 0 0 0 0 4.577351% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.563084% 4/12/17 0 0 0 0 0 0 0 0 4.577426% 114 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.563158% 3/10/17 0 0 0 0 0 0 0 0 4.577491% 115 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.563222% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312098 37 0 8/6/17 40,756.12 40,756.12 A 8,625,000.00 0.00 Totals 1 40,756.12 40,756.12 8,625,000.00 0.00 Totals By Delinquency Code: Total for Status Code A (1 loan) 40,756.12 40,756.12 8,625,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 40,756.12 40,756.12 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Monthly Liquidation Work Out Advances Cross-Reference Contribution Balance Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Contribution Balance Current Month Refunds Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
